Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is the Final Office action from the examiner in charge of this application in response to the Amendment filed on 9/20/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-3, 5, 10-14, and 18-20 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by USP 7498512 to Adducci et al (hereinafter Adducci).
Adducci discloses all the elements recited in the above listed claims including securing a cable management accessory 800 in an electronic equipment enclosure, comprising: (a) providing an equipment mounting rail 105,110 having (see attached marked-up copy) a fastening portion, a first support portion, a second support portion, and a third support portion, wherein, (i) the first support portion is generally flat, extends at an angle from the fastening portion, and includes at least one keyhole-shaped opening 150 disposed adjacent to a slotted opening 160 (Fig. 16B), (ii) the second support portion is generally flat, extends at an angle from the first support portion, and includes a plurality of generally circular openings 108 (Fig. 18A), and (iii) the third support portion is generally flat, extends at an angle from the second support portion, has a length that is generally the same as that of the second support portion, and includes a column of equipment mounting holes 150,160; (b) securing the equipment mounting rail to one or more structural members of the electronic equipment enclosure; and (c) securing the cable management accessory to at least one of the first support portion, the second support portion, or the third support portion of the equipment mounting rail without a separate fastener, wherein the cable management accessory 800 includes a boss 825 and an alignment tab 835 that are received, respectively, within the keyhole-shaped opening and the slotted opening of the first support portion; wherein the cable management accessory is a first cable management accessory 800, and wherein further comprises securing a second cable management accessory 800 to at least one of the first support portion, the second support portion, or the third support portion of the equipment mounting rail without a separate fastener; wherein: the first support portion is oriented generally perpendicular relative to the fastening portion; the second support portion is oriented generally perpendicular relative to the first support portion; and the third support portion is oriented generally perpendicular relative to the second support portion; wherein the cable management accessory is a multi-finger cable manager array; wherein the electronic equipment enclosure is at least substantially enclosed by one or more panels supported by a frame structure; wherein the one or more panels include a top panel having one or more panel knockouts arranged therein and configured to be removable therefrom to provide a pass-through opening for a cable (Figs. 19-20); further comprising securing a third cable management accessory 800 to at least one of the first support portion, the second support portion, or the third support portion of the equipment mounting rail.  
Regarding the method steps, since Adducci discloses all the structural limitations recited therein, it is inherent that Adducci can perform the method steps recited therein.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 6-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adducci.
Adducci discloses all the elements as discussed above except for the limitations recited in the above listed claims.
Regarding Claim 4, the examiner respectfully takes the position that it is well known in the art to provide an electronic equipment enclosure with different type of cable managements in order to increase the overall versatility of the enclosure. Therefore, it would have been obvious and well within the level of one skilled in the art to modify Adducci by providing the second cable management accessory to be of a different type than the first in order to increase the overall versatility of the enclosure.
Regarding Claims 6-9, since each of said cable management accessory is a well-known and commercially available product, it would have been obvious and well within the level of one skilled in the art to modify Adducci by providing (i) the cable management accessory is a D-ring cable guide; (ii) the cable management accessory is a T-channel cable manager array; (iii) the cable management accessory is a cable manager spool; and (iv) the cable management accessory is a vertical C-channel cable manager in order to increase the overall versatility of the enclosure as well as being used for its well-known intended purpose.  
Claims 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adducci in view of USP 7119282 to Krietzman.
Adducci discloses securing a cable management accessory in an electronic equipment enclosure, comprising:(a) providing an equipment mounting rail 105,110 having a fastening portion, a first support portion, a second support portion, and a third support portion, wherein, (i) the first support portion is generally flat and extends at an angle from the fastening portion, (ii) the second support portion is generally flat, extends at an angle from the first support portion, and includes a plurality of generally circular openings, and (iii) the third support portion is generally flat, extends at an angle from the second support portion, has a length that is generally the same as that of the second support portion; (b) securing the equipment mounting rail 105,110 to one or more structural members of the electronic equipment enclosure; wherein: the first support portion is oriented generally perpendicular relative to the fastening portion; the second support portion is oriented generally perpendicular relative to the first support portion; and the third support portion is oriented generally perpendicular relative to the second support portion; wherein the electronic equipment enclosure is at least substantially enclosed by one or more panels supported by a frame structure; wherein the one or more panels include a top panel having one or more panel knockouts arranged therein and configured to be removable therefrom to provide a pass-through opening for a cable (Figs. 19-20).  
The differences being that Adducci fails to clearly disclose the limitations in (i) Claim 15 of (c) securing a flat base portion of a multi-fingered cable guide against the second portion of the equipment mounting rail, the multi-fingered cable guide including a plurality of fingers extending forwardly from the base portion, and (ii) Claim 16.  
However, Krietzman teaches the idea of providing an equipment enclosure with an equipment mounting rail, securing a flat base portion of a multi-fingered cable guide against a second portion of the equipment mounting rail, the multi-fingered cable guide including a plurality of fingers extending forwardly from the base portion, wherein the electronic equipment enclosure includes a door secured to a distal end of one or more of the plurality of fingers.
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Krietzman, to modify Adducci to provide a flat base portion of a multi-fingered cable guide against the second portion of the equipment mounting rail, the multi-fingered cable guide including a plurality of fingers extending forwardly from the base portion; wherein the electronic equipment enclosure includes a door secured to a distal end of one or more of the plurality of fingers in order to increase the overall versatility of the enclosure.
Regarding the method steps, since Adducci, as modified, discloses all the structural limitations recited therein, it is inherent that Adducci, as modified, can perform the method steps recited therein.
Response to Arguments
Applicant's arguments filed 9/20/2022 have been fully considered but they are not persuasive. In response to applicant’s arguments on page 10, 2nd paragraph that “[T]he features of Adducci that have been identified as the “fastening portion” and the “third fastening portion” are located on a structure that is at a wholly opposite corner of the cabinet … the “second support portion””, the examiner is well aware that the front vertical frame rails 105 and rear vertical frame rails 110 are distinct structures. However, it is clear from the Specification and drawings of Adducci that each of the front and rear vertical frame rail 105 and 110 has the same structure. Therefore, the marked-up copy of Figure 18A is intended to show which portion of each of the vertical frame rail 105 and 110 is considered to be a fastening portion, a first support portion, a second support portion, a third support portion, NOT the first and second support portions located on the front vertical rail 105, while the third support portion and the fastening portion located on the rear vertical rail 110.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HVT
September 28, 2022

/HANH V TRAN/Primary Examiner, Art Unit 3637